On Rehearing.
Manning, C. J.
Two points have been 'considered on rehearing ; 1. Whether the Railway Company should have the land in full ownership, 2. Whether the plaintiff, under the statute, should not pay the costs of appeal, as well as those of the anterior proceedings.
The claim, set up in the petition, was of the land in full ownership, and the plaintiff prayed an assessment of its value and the estimation of damages. The defendant specially pleaded that the quantity of land claimed (150 feet in width) was greater than is required for the Company’s purposes, and that fifty feet was sufficient, and the prayer was that the demand for a greater width be rejected. The lower judge •seized the point at issue with his usual intelligence, and directed the jury that, under the special plea, they could determine whether the quantity ■of land claimed exceeds what is reasonably necessary for the purposes of the Company.
The pleadings do not therefore present the issue, whether the Company is entitled to the fee in the land; or rather, it is not disputed by ■the pleadings that the plaintiff is entitled to the fee. The plaintiff ’Claims it. The defendant does not contest the right to it — on the contrary, in his printed argument does “ not contend that the fee cannot .■be taken ” — but seeks only to restrict it to a smaller quantity of land.
We therefore rest our affirmahce of the judgment of the lower *434court upon this feature in the pleadings in this case, and upon the admission of the defendant in his brief here, reserving for the future the question whether a Railway would be entitled, as a matter of right under the statute, to the full ownership of the land in perpetuity, whenever such right is contested and is made a distinct issue in the pleadings.
We rightly decreed the costs of appeal to be paid by the defendant. The statute requires the costs of legal proceedings for expropriations to be paid by the party seeking them, but it does not follow that it should also pay the costs of an appeal, taken by the owner of property, which on examination is found not to have been well taken. In such case, the costs of appeal follow the general rule.
We shall not disturb our former decree, and it is accordingly so ordered.